

116 S1984 IS: To amend the Magnuson-Stevens Fishery Conservation and Management Act to provide fisheries disaster relief for commercial fishery failures that are due to certain duties, and for other purposes.
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1984IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to provide fisheries disaster
			 relief for commercial fishery failures that are due to certain duties, and
			 for other purposes.
	
 1.Fisheries disaster relief for commercial fishery failures due to certain dutiesSection 312(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)(1)(B)) is amended—
 (1)by inserting (i) before regulatory restrictions; and (2)by inserting or (ii) increases in duties on any United States seafood products (within the meaning of the term fish under section 3), or fish products, as retaliation for increases in duties imposed by the United States pursuant to section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) or section 301 of the Trade Act of 1974 (19 U.S.C. 2411), including increases in duties on seafood products pursuant to such section 301 after environment.